Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0015)
Complainant,

v.

Paulino Jimenez
d/b/a Central Food Market,

Respondent.
Docket No. C-15-815
Decision No. CR3684

Date: March 4, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Paulino Jimenez d/b/a Central Food Market, at 1027 Central
Avenue, Chester, Pennsylvania 19013, and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Central Food Market unlawfully sold tobacco products to minors
and failed to verify that a purchaser was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. pt. 1140.
CTP seeks to impose a $500 civil money penalty against Respondent Delta.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 17, 2015, CTP served the
complaint on Respondent Central Food Market by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,

lent should pay the penalty, file an answer, or request an extension of time in

Respon
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Central Food Market has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 6:54 p.m. on September 10, 2013, at Respondent’s business
establishment, 1027 Central Avenue, Chester, Pennsylvania 19013, an
FDA-commissioned inspector observed that a person younger than 18 years of age
was able to purchase a package of Newport Menthol God Box 100s cigarettes ;

e Ina warning letter dated November 7, 2013, CTP informed Respondent of the
inspector’s September 10, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure
to correct its violations could result in a civil money penalty or other regulatory
action;

e At approximately 12:17 p.m. on June 9, 2014, at Respondent’s business
establishment, 1027 Central Avenue, Chester, Pennsylvania 19013,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Newport Box 100s cigarettes. The
inspector also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent Central Food Market’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of tobacco products to any person younger than 18 years of
age. 21 C.F.R. § 1140.14(a). The regulations also require retailers to verify, by means of
photo identification containing a purchaser’s date of birth, that no tobacco purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Paulino Jimenez d/b/a Central Food Market. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

